DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 recites “a condensed water holder configured to hold condensed water generated during the heating is mounted on at least a portion of the vacuum bag”. The specification recites “the condensed water holder 18 is made of at least one selected from the group consisting of a porous material 18A, a mesh material 18B obtained by knitting fibers, wrinkles 18C of the vacuum bag 16 that are formed when the composite material 12 is sealed together with the molding tool 14 in the vacuum bag 16.” (See published application, paragraph [0014]) Therefore, specification defines a porous material 18A, a mesh material 18B obtained by knitting fibers, or wrinkles 18C, as corresponding 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “the condensed water holders” in 9th line.  There is insufficient antecedent basis for this limitation in the claim. Even though prior to the cited limitation, claim defines “a condensed water holder” in 6th line, the claim fails to define “a plurality of condensed water holders”. Clarification is requested.
	Claim 1 recites the limitation of “at least a portion of the molding tool” in 10th line. However, prior to the cited limitation, claim 1 recites “at least a portion of the molding tool” in 8th line. It is not clear if the latter limitation, in 10th line, refers back to the previously same cited limitation in 8th line or refers to a new limitation. Clarification is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashida (US 2012/0133067).
	Ashida (US ‘067) disclose an autoclave molding apparatus, wherein the composite material (13) formed of a fiber substrate and a matrix is placed in a vacuum bag (15) and then in the molding chamber (1). Saturated steam of a predetermined temperature needed for the composite material (13) is supplied to the molding chamber (1), and the temperature and the pressure inside the molding chamber (1) are controlled so that the inside of the molding chamber (1) may be maintained at a predetermined temperature and a predetermined pressure needed for the composite material (13) in order to carry out a curing step.
	Further, Ashida (US ‘067) teaches the apparatus comprises a molding chamber 1, a drying chamber 2, a water ring vacuum pump 3, a control panel 4, an automatic conveying line 5, namely, a conveyor, a boiler 6, pipes connected thereto, and a plurality of valves. (See paragraph [0067])
	Moreover, Ashida (US ‘067) further teaches a saturated steam supplying source (32) which supplies saturated steam having a predetermined temperature and pressure needed for the composite material as a heat source and a predetermined pressurization source, and a control means for controlling supply of the saturated steam to maintain inside of the molding chamber (1) at 

    PNG
    media_image1.png
    597
    453
    media_image1.png
    Greyscale

	Further, Ashida (US ‘067) discloses a drainage pipe 12 is arranged to drain condensed moisture and the cooling water accumulating in a bottom part of the molding chamber 1. (See paragraph [0073])
	Furthermore, Ashida (US ‘067) disclose the vacuum bag may be the one made of a material like nylon, polyimide, etc. which are known in this kind of autoclave molding, and needless to say, it is sufficient when the material is heat resistant and water resistant. (See paragraph [0027])
	Therefore, as to claim 1, Ashida (US ‘067) teaches an autoclave molding apparatus for use in molding a composite material (13) composed of a fibrous base material and a matrix and sealed together with a molding tool in a vacuum bag (15), using steam for heating and compressing the composite material, wherein a condensed water holder, equivalent to molding chamber (1), configured to hold condensed water generated during the heating is mounted on at least a portion of the vacuum bag (15) or at least a portion of the molding tool (14), or the condensed water holder (1) mounted on at least a portion of the vacuum bag (15) and at least a portion of the molding tool (14).
	As to claim 5, Ashida (US ‘067) disclose the condensed water holder (1) is a recessed portion formed on a surface of the molding tool (14) opposite to a surface thereof on which the composite material (13) is placed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US 2012/0133067).
	Ashida (US ‘067) disclose all the structural limitations of an autoclave molding apparatus, as disclosed in claims 1 and 5. Further, Ashida (US ‘067) disclose the vacuum bag (15) may be the one made of a material like nylon, polyimide, etc. which are known in this kind of autoclave molding, and needless to say, it is sufficient when the material is heat resistant and water resistant. (See paragraph [0027]) even though Ashida (US ‘067) is silent that the condensed water holder can be made of porous material or mesh material to be the wrinkles of the vacuum bag, as claimed in claims 2-4, it would have been obvious for one of ordinary skill in the art to form the condenser water holder with a material like nylon or polyimide fibers that are knitted in the form of mesh material as wrinkles of a vacuum bag in order to improve the workability of the vacuum bag or the condensed water holder to be capable of absorbing and maintaining a higher amount of water prior to drainage that facilitates a smoother flow of water drainage from the system.
Relevant Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato (JP 2009-51074) disclose a large-sized molding apparatus includes an autoclave 1 for circulating a heating gas A, and the cylindrical large-sized molding jig 10 for molding the molded product of the composite material by the heating gas A circulated within the autoclave 1. A diffusion net 20 for stagnating a part of the flow of the heating gas A to disperse the same to the low-temperature region C of the molding jig 10 is provided to the gas passage provided in the molding jig 10 and the molding jig 10 is raised in temperature from the inside by the heating gas A passed through the molding jig 10. (See the abstract)



Correspondence Response
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	10/23/2021